 



Exhibit 10(B)
FIRST AMENDMENT
TO
THE PROGRESSIVE CORPORATION
2003 INCENTIVE PLAN
     WHEREAS, The Progressive Corporation 2003 Incentive Plan (the “Plan”) is
currently in effect; and
     WHEREAS, it is deemed desirable to amend the Plan;
     NOW, THEREFORE, the Plan is hereby amended in the respects, and as of the
effective dates, hereinafter set forth:
A. Amendment Subject to Shareholder Approval
     1. Subject to subparagraph A.2. below, the definition of the term
“Performance Goals”, as set forth in Section 1(c) of the Plan, is hereby amended
and restated in its entirety to provide as follows:
        ““Performance Goals” means the performance goals established by the
Committee with respect to any Award, which shall be based on one or more of the
following measures:

  •   Profitability, which will be measured by one of the following, as
designated by the Committee:

  §   combined ratio     §   weighted combined ratio     §   variation in
combined ratio from a targeted combined ratio     §   cohort combined ratio (the
expected lifetime combined ratio for a group of policies commencing during a
specified time period)     §   return on equity, or     §   return on revenue;
and

  •   Growth, which will be measured by changes from year to year or during a
Plan year in one of the following, as designated by the Committee:

  §   policies in force     §   vehicles insured     §   net earned premiums    
§   earned premium per policy or per vehicle     §   earned car years, or     §
  net written premiums.

Performance goals may be measured on a company-wide, subsidiary or business unit
basis, or any combination thereof. Performance goals may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure.”
     2. The amendment included in Paragraph A.1. above is subject to approval by
the holders of The Progressive Corporation’s Common Shares, $1.00 par value
(“shareholders”) in accordance with the requirements of Section 162(m) of the
Code. If shareholders do not approve such amendment at the

- 1 -



--------------------------------------------------------------------------------



 



Annual Meeting of Shareholders in April 2007, Paragraph A.1 only of this First
Amendment shall automatically terminate and be of no further force or effect.
B. Amendments Not Requiring Shareholder Approval
     1. For all Awards (as defined in the Plan) to be made after February 2007,
Section 5(b)(8) of the Plan is hereby amended and restated in its entirety to
provide as follows:
“Except as provided in this Section 5(b)(8), Section 5(b)(7) or Section 5(b)(9),
the Participant shall have, with respect to the shares of Restricted Stock
awarded, all of the rights of a shareholder of the Company, including the right
to vote the Stock and the right to receive any dividends. However,
notwithstanding the preceding provisions of this Section 5(b)(8), each
Participant’s rights to receive cash dividends on shares of Restricted Stock
awarded on or after March 1, 2007 (“Restricted Cash Dividends”) shall be subject
to all the terms and conditions regarding vesting and forfeitability that apply
to the shares of Restricted Stock to which such Restricted Cash Dividends
relate, as set forth in this Plan and the applicable Award Agreement, and each
Participant will be paid such Restricted Cash Dividends only if the Restricted
Stock to which the Restricted Cash Dividends relate vests, and all restrictions
with respect thereto lapse. In addition, the following provisions shall apply
with respect to such Restricted Cash Dividends:

  (a)   All Restricted Cash Dividends shall accrue interest in accordance with
Section 5(b)(8)(D) below for the period beginning on the date such Restricted
Cash Dividends otherwise would have been paid, but for the provisions of this
Section 5(b)(8), and ending on the payment date described below.     (b)   All
Restricted Cash Dividends, together with interest calculated in accordance with
Section 5(b)(8)(D) below, shall be paid within sixty (60) days following the
date the shares of Restricted Stock to which the Restricted Cash Dividends
relate vests, and any restrictions with respect thereto lapse. The payment shall
be made in cash and will be subject to and reduced by any taxes required to be
withheld. To the extent required by Section 409A of the Code, each payment to a
Participant who is a “specified employee”, as defined in Section 409A of the
Code, shall be delayed for six months following the date such payment otherwise
would have been made under the provisions of this Section 5(b)(8).     (c)   All
Restricted Cash Dividends and interest accrued thereon pursuant to Section
5(b)(8)(D) below, shall be recorded as a liability on the books of the Company.
All payments of Restricted Cash Dividends, and interest accrued thereon pursuant
to Section 5(b)(8)(D) below, shall be made from the Company’s general funds and
in no event shall any Participant or other person have any proprietary rights of
any nature with respect to any funds, securities or other property owned by the
Company or have any claims or rights to any payment hereunder that are superior
to any claims or rights of any general creditor of the Company.     (d)  
Interest shall accrue on all Restricted Cash Dividends at a rate equal to the
one month U.S. Dollar LIBOR, as in effect from time to time, compounded monthly.
Under no circumstances may the interest rate applied hereunder exceed a rate
that is 120% of the applicable federal long-term rate (monthly) (as determined
by the Internal Revenue Service pursuant to Section 1274(d) of the Code).    
(e)   If any shares of Restricted Stock are forfeited in accordance with the
terms of this Plan and the related Restricted Stock Award Agreement, then any
Restricted Cash Dividends relating to such shares, and interest accrued thereon,
shall also be forfeited.

- 2 -



--------------------------------------------------------------------------------



 



    Stock dividends issued with respect to Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares with respect to which
such dividends are issued.       To the extent any provision of this
Section 5(b)(8) is subject to Section 409A of the Code, the provision will be
construed and interpreted to the maximum extent reasonably possible to comply
with Section 409A. Notwithstanding the foregoing, dividends on shares of
Restricted Stock awarded to Participants on or after March 1, 2007, shall not be
subject to the vesting and forfeitability conditions that apply to the shares of
Restricted Stock to which such dividends relate, and such dividends shall be
paid in cash to the Participants at the time that cash dividends are paid
generally to shareholders of the Company, to the extent that such dividends
would otherwise be treated as deferred compensation in excess of the applicable
limitation under Section 409A of the Code or other applicable federal law
limitations on the amount of deferrals under non-qualified deferred compensation
plans.”

     2. For all Awards to be made after February 2008, Section 5(b)(13)(D)(i) of
the Plan is hereby amended and restated in its entirety to provide as follows:
“(i) Qualified Retirement – any termination of a Participant’s employment with
the Company or its Subsidiaries or Affiliates for any reason (other than death,
Disability or an involuntary termination for Cause) if, at or immediately prior
to the date of such termination, the Participant satisfies both of the following
conditions:

  (a)   the Participant is 55 year of age or older; and     (b)   the
Participant has completed at least fifteen (15) years of service as an employee
of the Company or its Subsidiaries or Affiliates.”

     3. For all Awards to be made after February 2007, Section 7(c) of the Plan
is hereby amended and restated in its entirety to provide as follows:
“(c) Definition of Potential Change in Control. For purposes of Section 7(a), a
“Potential Change in Control” means the acquisition of beneficial ownership,
directly or indirectly, by any entity, person or group (other than the Company
or a Subsidiary or any Company employee benefit plan (including any trustee of
such plan acting as such trustee)) of securities of the Company representing
five percent or more of the combined voting power of the Company’s outstanding
securities and the adoption by the Board of a resolution to the effect that a
Potential Change in Control of the Company has occurred for purposes of this
Plan.”
     4. For all Awards to be made after February 2007, a new Subsection (k) is
hereby added to Section 10, as follows:
“(k) (i) If (A) Performance-Based Restricted Stock vests hereunder on the basis
of the achievement of certain financial or operating results (which includes,
for purposes hereof, all of the Performance Goals that are available to the
Committee under this Plan), (B) those financial or operating results were
incorrect and were subsequently the subject of a restatement by Progressive
within three (3) years after the date of vesting, and (C) the vesting event
would not have occurred if the actual financial or operating results had been
known at the time, then the Company shall have the right of recoupment from any
executive officer who received shares of Stock upon such vesting or who elected
to defer such shares at vesting; provided, however, that the Company will not
have this right of recoupment if the Committee determines that, notwithstanding
such restatement, such Performance-Based Restricted Stock would have nonetheless
vested thereafter based on the Company’s actual operating or financial results..
The

- 3 -



--------------------------------------------------------------------------------



 



Company will have this right of recoupment whether or not the executive officer
in question was at fault or responsible in any way in causing such restatement
In such circumstances, the Company will have the right to recover from each
executive officer, and each such executive officer will refund to the Company,
at the Company’s discretion, either (X) a number of Shares equal to the number
of Shares of Performance-Based Restricted Stock which vested, or which such
Participant elected to defer, upon the vesting thereof based on the incorrect
operating or financial results, or (Y) the dollar equivalent of such number of
Shares as of the date of such vesting, without interest. Such recovery, at the
Committee’s discretion, may be made by lump sum payment, installment payments,
credits against unvested Awards made hereunder, credits against future bonus or
other incentive payments or awards, or other appropriate mechanism.
     (ii) If any Participant engaged in fraud or other misconduct (as determined
by the Committee or the Board, in their respective sole discretion) resulting,
in whole or in part, in a restatement of the financial or operating results used
to determine the vesting of Performance-Based Restricted Stock hereunder, the
Company will have the right to recoup from such Participant, and the Participant
will transfer or pay to the Company upon demand, in the Company’s discretion,
either (A) a number of shares of Stock equal to the number of Shares of
Performance-Based Restricted Stock which vested, or which such Participant
elected to defer, upon the vesting thereof based on the incorrect operating or
financial results, or (B) the dollar equivalent to such number of shares
determined as of the date of such vesting, plus interest at the rate of eight
percent (8%) per annum or, if lower, the highest rate permitted by law,
calculated from such vesting date. The Company further shall have the right to
terminate and cancel any and all Awards previously made to such Participant at
any time hereunder that are then unvested, and to recover from such Participant
the Company’s costs and expenses incurred in connection with recovering such
Shares or funds from Participant and enforcing its rights under this subsection
(ii), including, without limitation, reasonable attorneys fees. There shall be
no time limit on the Company’s right to recover such amounts under this
subsection (ii), except as otherwise provided by applicable law.
     (iii) The rights contained in this subsection (k) shall be in addition to,
and shall not limit, any other rights or remedies that the Company may have
under this Plan or under any applicable law or regulation.

- 4 -